Citation Nr: 0730025	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  02-06 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for bronchitis.

2.	Entitlement to service connection for sinus disorders, to 
include sinusitis and rhinitis.


REPRESENTATION

Appellant represented by: Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 




INTRODUCTION

The veteran served on active duty from June 1966 to October 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2000 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for bronchitis and 
sinusitis/rhinitis.  After a protracted appellate history, 
which included one prior Remand by the Board in April 2004 
and the Board's subsequent denial of service connection for 
these disorders in July 2005, the veteran timely filed an 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  In its May 2007 Order, which incorporated 
the parties' Joint Motion for Remand (JMR), the Court 
directed the Board to afford the veteran a Travel Board 
hearing, which he had requested in his June 2002 substantive 
appeal, but which apparently had never been held.  See 
McDonald v. Nicholson, No. 05-3079 (JMR at 2).  The Court 
also instructed the Board, upon its readjudication of these 
issues, to consider whether the June 2004 VA medical opinion, 
which supplemented the May 2003 VA medical examination 
report, satisfied the directives set forth in the Board's 
April 2004 Remand.  Id. (JMR at 3).    

In accordance with this Order, the appeal is again REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

Because the veteran, in his June 2002 substantive appeal, 
requested a Travel Board hearing on the matters currently at 
issue on appeal, the Board must remand the case so that such 
a Board hearing may be scheduled.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.700, 20.704 (2006).  

Accordingly, the case is remanded for the following action:


Schedule the veteran for a Travel Board hearing at the RO 
before a Veterans Law Judge.  The veteran should be 
notified in writing of the date, time and location of the 
hearing.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome of this case.  The purpose of this 
remand is to afford the veteran due process of law.  The 
veteran need take no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).   




